               Case 2:20-cv-01811-MJP Document 12 Filed 03/16/21 Page 1 of 2




 1                                                                     The Hon. Marsha J. Pechman
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                              CASE NO. CV20-1811-MJP
11                            Plaintiff,
12                    v.
                                                             DEFAULT JUDGMENT
13                                                           OF FORFEITURE
      $18,000 IN U.S. CURRENCY,
14    AND ANY ACCRUED INTEREST,
15                            Defendant.
16
17
18         THIS MATTER came before the Clerk of the Court on the United States’ Second
19 Motion for Entry of Default Judgment of Forfeiture (“Motion”). See Dkt. No. 11. The
20 Clerk, having reviewed the Motion, as well as the other pleadings and papers filed in this
21 case, FINDS entry of a Default Judgment of Forfeiture is appropriate because:
22         •        The United States properly served, by direct notice and publication, all
23                  potential claimants to the above-captioned funds (Dkt. Nos. 2, 4, 7, and 7-1);
24         •        No one has filed a claim to the funds or otherwise appeared in this case;
25         •        On March 3, 2021, the Clerk of Court entered default against all potential
26                  claimants (Dkt. No. 8); and,
27         •        The funds, and any interest that has accrued at the established rate provided by
28                  28 U.S.C. § 1961(a), constitute a sum certain.

     Default Judgment of Forfeiture of $18,000 - 1                            UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5200
     U.S. v. $18,000 United States Currency, CV20-1811-MJP
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                 Case 2:20-cv-01811-MJP Document 12 Filed 03/16/21 Page 2 of 2




 1          NOW, THEREFORE, THE CLERK OF COURT ENTERS Default Judgment of
 2 Forfeiture, as follows:
 3          1.       The above-captioned funds, and any interest that has accrued on them at the
 4 established rate provided by 28 U.S.C. § 1961(a), are fully and finally forfeited, in their
 5 entirety, to the United States pursuant to 21 U.S.C. § 881(a)(6), for violations of 21 U.S.C.
 6 §§ 841(a)(1) and 846; hereafter, no right, title, or interest in the funds and any accrued
 7 interest shall exist in any other party; and,
 8          2.       The United States Marshals Service, and/or its agents and representatives, shall
 9 dispose of the funds and any accrued interest as permitted by governing law.
10          IT IS SO ORDERED.
11
12          DATED this 16th day of March, 2021.
13
14                                                    WILLIAM M. McCOOL
                                                      UNITED STATES DISTRICT COURT CLERK
15
16
17                                                    GRANT COGSWELL
                                                      DEPUTY CLERK
18
19
20
21 Presented by:
22
23     /s/ Krista K. Bush
     KRISTA K. BUSH
24   Assistant United States Attorney
     United States Attorney’s Office
25
     700 Stewart Street, Suite 5220
26   Seattle, WA 98101
27   (206) 553-2242
     Krista.Bush@usdoj.gov
28

      Default Judgment of Forfeiture of $18,000 - 2                            UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5200
      U.S. v. $18,000 United States Currency, CV20-1811-MJP
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
